 



EXHIBIT 10.36
FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM
OEM PURCHASE AND SUPPLY AGREEMENT
This OEM Purchase and Supply Agreement (the “Agreement”) is made as of the 29th
day of July, 2003 (the “Effective Date”) between Cardiac Science, Inc., a
Delaware corporation (“Supplier” or “Cardiac Science” or “CSI”), a medical
device developer and manufacturer of automated external defibrillators having
its principal place of business at 1900 Main Street, Irvine, CA 92614 and GE
Medical Systems Information Technologies, Inc., a Wisconsin corporation
(“GEMS-IT”), having its principal place of business at 8200 W. Tower Avenue,
Milwaukee, WI 53223. The parties hereby agree as follows:

1.   SCOPE OF AGREEMENT

  1.1   General. This Agreement specifies the terms and conditions under which
Supplier will manufacture, sell, license and support the OEM Products listed in
Exhibit A to this Agreement. Under this Agreement Cardiac Science shall
manufacture the OEM Products, which shall be regarded as “Original Equipment
Manufacturer” products under the GEMS-IT private label. Nothing in this
Agreement shall in any way limit the right of GEMS-IT or Cardiac Science to
develop, produce, market, sell or distribute any products whatsoever.     1.2  
Marketing Authority. Supplier hereby grants to GEMS-IT the non-exclusive right
to promote, sell and distribute OEM Products worldwide. GEMS-IT shall only be
excluded from selling the OEM Products in Japan. GEMS-IT will have the authority
to market the OEM Products to the extent it deems appropriate, in its sole
discretion. GEMS-IT will have the right to use its own business and license
terms for all marketing and distribution of the OEM Products. The OEM Products
will be marketed, serviced, and supported by GEMS-IT’s field organization and
channel partners, subject to the marketing, service, and support obligations of
Supplier pursuant to this Agreement.     1.3   Eligible Purchasers. This
Agreement enables GEMS-IT, GEMS-IT Affiliates and GEMS-IT Subcontractors to
purchase OEM Products from Supplier under the terms of this Agreement or any
subsequent Product Addendum. Unless a Product Addendum specifically refers to
and amends a term of this Agreement, the terms and conditions of this Agreement
will control and take precedence over any conflicting terms in a Product
Addendum.     1.4   Term of Agreement. This Agreement will commence as of the
Effective Date and continue for a 3 year period (the “Term”) after the date of
the first delivery to GEMS IT by Cardiac Science of the OEM Products unless
terminated earlier under the terms of this Agreement. After the initial Term,
this Agreement may be renewed only upon the written agreement of the parties.

2.   DEFINITIONS

     The following capitalized terms will have these meanings throughout this
Agreement.
 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

1



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

  2.1   “Affiliate” means any person or entity directly or indirectly
controlling, controlled by, or under common control with a party to this
Agreement. “Control” shall be defined as direct or indirect power to direct or
cause the direction of the management or policies of another person or entity,
whether through the ownership of voting securities, by contract, or otherwise.  
  2.2   “CSI Proprietary Technology” means Cardiac Science’s proprietary STAR®
biphasic defibrillation technology, proprietary RHYTHMx® software analysis
algorithm and pacing technology, and RescueReady® self-testing technology, all
of which shall be incorporated in the OEM Products pursuant to this Agreement.  
  2.3   “Delivery Date” means the date specified in an Order for the delivery of
OEM Products by Supplier to the destination required under the Order.     2.4  
“Documentation” means the user and technical manuals and other documentation
that Supplier will make available for the use of the OEM Products.     2.5  
“Eligible Purchasers” mean those parties authorized to purchase OEM Products
under this Agreement as listed in Section 1.5 above.     2.6   “Forecast” means
GEMS-IT’s estimate of its purchase requirements over a six-month period, or such
other period designated by the parties.     2.7   “Intellectual Property Rights”
means all rights in patents, copyrights, moral rights, trade secrets, mask
works, Marks and other similar rights.     2.8   “Lead Time” means the time
between the date an Order is sent and the Delivery Date.     2.9   “Marks” means
the trademarks, service marks, trademark and service mark applications, trade
dress, trade names, logos, insignia, symbols, designs or other marks identifying
a party or its products.     2.10   “Noncomplying Product” means any OEM Product
received by GEMS-IT that does not materially comply and/or perform in accordance
with the Specifications, or otherwise does not materially comply with the
requirements of an Order or other provisions of this Agreement, including
applicable warranties. Noncomplying Products include, without limitation,
dead-on-arrival products, overshipments and early shipments.     2.11   “AED or
AEDs” means GEMS-IT private labeled Automated External Defibrillators
manufactured by Cardiac Science and listed in Exhibit A.     2.12   “CRM or
CRMs” means GEMS-IT private labeled Cardiac Rhythm Modules manufactured by
Cardiac Science and listed in Exhibit A.     2.13   “OEM Products” means the
products listed in Exhibit A, all related Documentation, Parts and other
deliverables provided pursuant to this Agreement.

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

2



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

  2.14   “Orders” means a written or electronic purchase order or release issued
by GEMS-IT to Supplier for purchase of the OEM Products.     2.15   “Parts and
Accessories” means the AED or CRM accessories, replacement parts, components,
consumables or other products that may be supplied in conjunction with or as
additions to the OEM Products.     2.16   “Product Addendum” means an addendum
to this Agreement entered into between Supplier and an Eligible Purchaser naming
additional OEM Products and product specific requirements in addition to those
requirements specified in this Agreement.     2.17   “Software” means any
software or firmware included or bundled with the OEM Products, as designated in
the description of OEM Products in Exhibit A.     2.18   “Specifications” means
the technical and functional requirements for the OEM Products as specified or
referenced in Exhibit C.     2.19   “Technical Information” means Supplier’s
manufacturing information and technology deemed necessary by GEMS-IT to support
OEM Products and to exercise any manufacturing rights provided under this
Agreement, including, but not limited to: (i) specifications, software,
schematics, software source code, designs, drawings or other materials pertinent
to the most current revision level of manufacturing of the OEM Products;
(ii) copies of all inspection, manufacturing, test, verification and quality
control procedures and any other work processes; (iii) jig, fixture and tooling
designs; (iv) supplier history files; (v) support documentation; and (vi) any
additional technical information or materials agreed to by the parties.

3.   ORDER AND SHIPMENT OF OEM PRODUCTS

  3.1   Orders. Each delivery of OEM Products will be initiated by an Order
issued to Supplier by GEMS-IT. Each Order will include: (i) unit quantity;
(ii) unit price; (iii) shipping destination; (iv) Delivery Date; and (v) other
instructions or requirements pertinent to the Order. GEMS-IT may schedule
regular intervals for deliveries by an appropriate Order setting forth the
intervals. To the extent of any inconsistency between the terms of an Order and
the terms of this Agreement, the terms specified in this Agreement will control
and take precedence.     3.2   Order Acknowledgment. An Order will be deemed to
have been placed as of the date of receipt of the Order by Supplier. Supplier
will promptly confirm the receipt of an Order electronically or through
facsimile to GEMS-IT within two (2) working days after receipt by Supplier of
the Order. Orders within Forecasts and Lead Time requirements of this Agreement
will be deemed accepted upon receipt by Supplier. If a GEMS-IT Order exceeds the
Forecast or shortens the Lead Time, Supplier will use its commercially
reasonable best efforts to fill such excess or accommodate such shorter Lead
Time.

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

3



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

  3.3   Emergency Orders. If GEMS-IT deems it necessary, GEMS-IT may order OEM
Products by facsimile on an emergency basis (“Emergency Order”) subject to the
availability of such OEM Products in Supplier’s inventory. Supplier will use its
best efforts to ship the Emergency Order to GEMS-IT’s stipulated destinations
within 8 work hours after the receipt by Supplier. Subject to GEMS-IT’s
approval, GEMS-IT will pay any additional expenses related to such Emergency
Orders.     3.4   Forecasts. GEMS-IT will provide a six month rolling Forecast
of its projected Orders. Any quantities listed in any Forecast or other
correspondence between the parties are only estimates made as an accommodation
for planning purposes and do not constitute a commitment on GEMS-IT’s part to
purchase such quantity. GEMS-IT may revise any Forecasts in its sole discretion.
    3.5   Initial Purchase Requirement. There shall be no minimum purchase
commitment during the Term of the Agreement, however, concurrent with the
initiation of the Agreement, GEMS-IT shall purchase from Supplier the following
minimum quantity of OEM Products for delivery by not later than the end of the
calendar quarter immediately following the calendar quarter in which the
Agreement is executed:

  3.5.1   GEMS-IT labeled AEDs — [ * ]     3.5.2   GEMS-IT labeled CRMs — [ * ]

  3.6   Lead Time. Supplier will determine the Lead Time for each OEM Product
and will provide GEMS-IT with written notice of such Lead Time, which in no
event will exceed four (4) weeks without GEMS-IT’s prior written consent.
Supplier must give GEMS-IT no less than 30 days advance notice to approve or
reject any proposed increase in Lead Time. CSI and GEMS-IT will review lead-time
reduction opportunities two calendar quarters after date of first shipment.    
3.7   Inventory Requirement. Supplier will maintain a protective inventory equal
to no less than two (2) weeks supply of each OEM Product. If this inventory is
depleted, Supplier will replenish the inventory as soon as possible after
depletion. In addition, Supplier will rotate its supply of OEM Products in
inventory to maintain a fresh stock of inventory.     3.8   Order Changes.
GEMS-IT may, without charge, postpone, decrease, increase, or cancel any Order
by notice to Supplier at least fifteen (15) days prior to the Delivery Date. If
GEMS-IT postpones, decreases, or cancels an Order after such time period,
Supplier will be entitled to reimbursement by GEMS-IT for actual costs incurred
by Supplier as a direct result of such action that are not recoverable by
Supplier within a reasonable period of time.     3.9   Shipment Requirements.
All Orders are required to be shipped complete. Freight expenses and duties will
be paid by GEMS-IT. Supplier will give GEMS-IT

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

4



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

      immediate notice if it knows that it cannot meet a Delivery Date or that
only a portion of the OEM Products will be available for shipment to meet a
Delivery Date. If due to Supplier’s failure to make a timely shipment to meet a
Delivery Date, Supplier will pay for any resulting increase in the freight cost
over that which GEMS-IT would have been required to pay. For partial shipments,
Supplier will ship the available OEM Products unless directed by GEMS-IT to
reschedule shipment. If Supplier ships any OEM Product by a method other than as
specified in the corresponding Order, Supplier will pay any resulting increase
in the cost of freight. GEMS-IT may utilize drop shipment options to any GEMS-IT
designated delivery destination. If GEMS-IT designates a drop shipment location
outside the country in which the Order is placed, GEMS-IT agrees to pay any
additional costs associated with the shipment.     3.10   GEMS-IT Option To
Accept Overshipments. If Supplier ships more OEM Products than ordered, the
amount of the overshipment may either be kept by GEMS-IT for credit against
future Orders or returned to Supplier pursuant to Section 6 below, at GEMS-IT’s
election.     3.11   No Advance Shipment. If OEM Products are delivered two
(2) days in advance of the Delivery Date, GEMS-IT may, at its option, either
return the OEM Products pursuant to Section 6 or keep the OEM Products with
payment due as provided in Section 4 of the Agreement.     3.12   Title And Risk
Of Loss. Shipments will be F.O.B. Cardiac Science’s Minnetonka, MN factory or
Copenhagen, Denmark warehouse facility. GEMS IT will elect at which location it
(or its designated carrier) will take delivery of the OEM Products from Cardiac
Science. Except as otherwise provided in this Agreement, associated freight
expenses and duties will be paid directly by GEMS-IT. Title to OEM Product
hardware and media ordered under this Agreement and risk of loss or damage will
pass from Supplier to GEMS-IT upon Supplier’s delivery of the OEM Products to
the common carrier specified by GEMS-IT, subject to the provisions in
Sections 3.13 and 3.14 below with respect to packing and handling.     3.13  
Packing List. Each delivery of OEM Products to GEMS-IT must include a packing
list that contains at least:

  (a)   The Order number and the GEMS-IT part number;     (b)   The quantity of
OEM Products or Parts shipped; and     (c)   The date of shipment.

  3.14   Packaging. Supplier must preserve, package, handle, and pack all OEM
Products so as to protect the OEM Products from loss or damage, in conformance
with good commercial practice, the Specifications, GEMS IT’s indication of “ship
to”

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

5



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

      address and method of transportation, government regulations, and other
applicable standards.     3.15   Responsibility For Damage. Supplier will be
liable for any loss or damage due to its failure to properly preserve, package,
handle, or pack OEM Products. GEMS-IT will not be required to assert any claims
for such loss or damage against the common carrier involved.

4.   PRICES AND PAYMENT TERMS

  4.1   OEM Product Prices. Supplier’s prices for the OEM Products are listed in
Exhibit B, in U.S. currency unless otherwise stated, and may not be increased
without GEMS-IT’s written consent. The prices for Parts and Accessories will be
Supplier’s published prices, less any applicable discounts as set forth in
Exhibit B, unless the parties agree to a price schedule for Parts and
Accessories. OEM Products and Parts will also be subject to any applicable
prompt payment discounts.     4.2   Changed Prices. If during the Term changed
prices or price formulas are put in effect by mutual agreement of GEMS-IT and
Supplier, or reduced prices or price formulas are otherwise put in effect by
Supplier, such prices or price formulas (if resulting in lower prices than the
then current price) will apply to all Orders issued by GEMS-IT after the
effective date of such prices or price formulas and to all unshipped Orders.    
4.3   Payment Procedure. Payment for OEM Products will be 2% / 15, Net 75 days
from the invoice date for the OEM Products following shipment by Supplier.
GEMS-IT will not be liable for payments or any costs related to unordered or
Noncomplying Products.     4.4   Sales Taxes And Duties. Prices are exclusive of
all taxes or duties after delivery to the designated destination (other than
taxes levied on Supplier’s income) that Supplier may be required to collect or
pay upon shipment of the OEM Products. Any such taxes or duties must appear as a
separate item on Supplier’s invoice. GEMS-IT agrees to pay such taxes or duties
unless GEMS-IT is exempt from such taxes or duties. Where applicable, GEMS-IT
will provide Supplier with an exemption resale certificate.

5.   NONCOMPLYING PRODUCTS

  5.1   Acceptance. GEMS-IT shall inspect the OEM Products within a reasonable
period of time upon receipt at the shipping destination and may reject any
Noncomplying Products. GEMS-IT may elect in its sole discretion to return a
Noncomplying Product for replacement or repair at Supplier’s expense. In
addition, GEMS-IT may return for repair or replacement an entire lot of OEM
Products if a tested sample of that lot contains Noncomplying Products. Any OEM
Products not rejected by written notice to Supplier within sixty (60) days of

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

6



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

      GEMS-IT receipt shall be deemed accepted. Acceptance by GEMS IT of any OEM
Products shall in no way limit GEMS IT’s rights under any applicable warranties
for the OEM Products. Supplier shall provide reasonable assistance to GEMS-IT in
accordance with GEMS IT’s corrective action procedures (which have been
described to Supplier) in order to determine whether any of the Products are
Noncomplying Products. No returns will be accepted without a Return Materials
Authorization (“RMA”). GEMS-IT shall provide a SCAR report with any non
complying product being returned. Other than as permitted in this Section 5.1 or
under the terms of a warranty covering the OEM Products, goods may not be
returned to Supplier without Supplier’s consent.     5.2   Repair Period.
Supplier shall ship replacement or repaired OEM Products to GEMS-IT as promptly
as possible, but not later than ten (10) working days after Supplier’s receipt
of Noncomplying Product.

6.   RETURN OF PRODUCTS

  6.1   Return Materials Authorization. All OEM Products returned by GEMS-IT to
Supplier must be accompanied by a RMA. Unless further verification is reasonably
required by Supplier, Supplier will supply an RMA within two work days after
receiving GEMS-IT’s written request.     6.2   Return Charges. All Noncomplying
Products returned by GEMS-IT to Supplier, and all replacement or repaired OEM
Products shipped by Supplier to GEMS IT to replace Noncomplying Products, will
be at Supplier’s risk and expense, including transportation charges (round trip
charges for replacement or repaired OEM Products).     6.3   Duty To Remove
Marks Or Destroy Noncomplying Products. Supplier agrees not to sell, transfer
distribute or otherwise convey any part, component, product or service bearing
or incorporating GEMS-IT Marks, part numbers or other identifiers, including any
GEMS-IT packaging, copyrights or code, to any party other than to Eligible
Purchasers. Supplier will remove from all rejected, returned or unpurchased OEM
Products any such GEMS-IT Marks or identifiers, even if such removal would
require destruction of the OEM Products. Supplier further agrees not to
represent that such OEM Products are built for GEMS-IT or to GEMS-IT
specifications. Supplier will defend and indemnify GEMS-IT against any claims,
losses, liabilities, costs or expenses that GEMS-IT may incur as a result of
Supplier’s breach of this obligation.

7.   ENGINEERING PROCESS OR DESIGN CHANGES

  7.1   Supplier Proposed Changes. Supplier will not, without the prior written
consent of GEMS-IT, make or incorporate in OEM Products any of the following
changes (collectively, “Engineering Changes”):

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

7



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

  (1)   Process or design changes which affect the intended use, function or
quality of the OEM Products;     (2)   Geographical relocation of manufacturing
processes; or     (3)   Process step discontinuances affecting the electrical
performance, the mechanical form, fit, or function, the environmental
compatibility or chemical characteristics, software compatibility, or the life,
reliability, or quality of OEM Products.

  7.2   Notice Of Proposed Change. Supplier will give GEMS-IT notice of any
proposed Engineering Change, and will provide evaluation samples and other
appropriate information as specified by GEMS-IT at least 90 days prior to the
first proposed shipment of any OEM Products involving an Engineering Change.
Regardless of whether GEMS-IT approves a proposed Engineering Change, Lead Time
will not be changed except as provided in Section 3.5 above.     7.3   Safety
Standard Changes. Supplier will immediately give notice to GEMS-IT if any
upgrade, substitution or other change to an OEM Product is required to make that
product meet applicable safety standards or other governmental statutes, rules,
orders or regulations, even those that are not defined as Engineering Changes in
Section 7.1 above. All affected OEM Products already purchased by GEMS-IT may,
at GEMS-IT’s election, either be returned to Supplier for upgrade to current
revisions or upgraded by Supplier or GEMS-IT in the field pursuant to the
procedures outlined in Section 14.6 below.

8.   QUALITY

  8.1   Quality Program. Supplier agrees to maintain an objective quality
program for all OEM Products. Supplier’s program will be (i) in accordance with
the current revision of GEMS-IT’s Supplier Quality System Requirements,
(ii) consistent with regulatory requirements applicable for products of the same
type as the OEM Products and for the jurisdictions where regulatory approvals
for the OEM Products have been obtained, and (iii) if applicable, any additional
or substitute quality requirements agreed to by the parties. Supplier will, upon
GEMS-IT’s request, provide to GEMS-IT copies of Supplier’s program and
supporting test documentation. Supplier shall maintain device history records
for each OEM Product shipped to GEMS-IT, including the date of manufacture,
identifying lot codes and serial numbers, and provide that information to
GEMS-IT upon request.     8.2   GEMS-IT’s Right To Inspect. GEMS-IT has the
right to inspect, at Supplier’s plant, the OEM Products and associated
manufacturing processes. Manufacturing processes may be inspected at any time
during the Term. GEMS-IT’s inspection may be for any reason reasonably related
to this Agreement, including to assure Supplier’s compliance with GEMS-IT’s
requirements and with the regulatory and quality provisions of this Agreement.
GEMS-IT’s right of inspection will apply

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

8



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

      as well to any vendor or subcontractor of Supplier. Supplier will inform
such vendors or subcontractors of GEMS-IT’s right to inspect, and, if necessary,
use all reasonable effort to secure such rights for GEMS-IT.     8.3  
Continuing Guarantee for SELLER as required by the FD&C Act and Other Applicable
Law. The articles comprising each shipment for delivery hereafter made by
Supplier to or on the order of GEMS-IT are hereby guaranteed by Supplier as of
the date of shipment or delivery to be on that date: (a) manufactured and
released as finished devices in accordance with the applicable provisions of the
Federal Food, Drug and Cosmetic Act (FDCA) as amended (21 U.S.C. section 301 et
seq.) relating to adulterated or misbranded devices; (b) not an article which
may not, under the provisions of sections 404 or 405 of the FDCA, be introduced
into interstate commerce; (c) in compliance with the provisions of sections 510,
513, and 515 of the FDCA. This guarantee is continuing and shall remain in full
force and effect until revoked in writing.     8.4   Compliance with Quality
System Regulation. Supplier represents and warrants that it is in substantial
compliance with 21 CFR part 820 with respect to the OEM Products existing as of
the date of this Agreement, and Supplier shall substantially comply with 21 CFR
part 820 with respect to any future OEM Products which may become subject to
this Agreement. Supplier shall be responsible for obtaining CE Marking for the
OEM Products. Supplier also represents and warrants that it is in substantial
compliance with any and all quality-related laws, rules and regulations of any
other country worldwide with respect to the OEM Products existing as of the date
of this Agreement, and Supplier shall substantially comply with such laws, rules
and regulations with respect to any future OEM Products which may become subject
to this Agreement.

9.   WARRANTIES AND SUPPORT OBLIGATIONS

  9.1   Warranty Period. All warranties set forth in Section 9.2 below will
survive any inspection, delivery, acceptance, or payment by GEMS IT and (except
for the warranty included in Section 9.2(2) below) will survive indefinitely.
The warranty included in Section 9.2(2) below shall be in effect for the periods
set forth in Sections 9.1.1 and 9.1.2.

  9.1.1   AED product: for [ * ] from date of shipment of the OEM Product to
GEMS IT’s end user customers. Batteries are for [ * ] from date of installation
into the AED device. Accessories and consumables for ninety (90) days or until
expiration date whichever is longer.     9.1.2   CRM product: for [ * ] from
date of shipment of the OEM Products to GEMS IT’s end user customers.
Accessories and consumables for ninety (90) days or until expiration date
whichever is longer.

  9.2   Limited Warranty. Supplier warrants during the applicable Warranty
Period that each OEM Products will:

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

9



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

  (1)   Be manufactured, processed, and assembled by Supplier or by companies
under Supplier’s direction.     (2)   Conform and perform in accordance with the
Specifications, and other criteria referred to in this Agreement or agreed to by
the parties in writing:     (3)   Be new, except as otherwise provided by the
parties.     (4)   Be free from defects in design, material and workmanship    
(5)   Be free and clear of all liens, encumbrances, restrictions, and other
claims against title or ownership     (6)   Not violate or infringe any third
party Intellectual Property Rights, and Supplier warrants that it is not aware
of any facts upon which such claim could be made. If Supplier learns of any
claim or any facts upon which claim could be made, it will promptly notify
GEMS-IT of this information.

  9.3   Warranty Obligation. During the applicable Warranty Period, Supplier
shall be obligated to repair or replace any OEM Product that does not conform or
perform in accordance with the warranties set forth in Section 9.2 above. In
addition, GEMS IT shall have such other rights and remedies available at law or
otherwise available under this Agreement for breach of the foregoing warranties.
    9.4   Warranty Service Logistics and Availability. Supplier agrees to make
its service personnel available to GEMS-IT personnel (via phone and/or fax)
during regular business hours at no cost to GEMS-IT to address support
obligations under this Agreement. If required, on an emergency basis, Supplier
agrees on a worldwide basis to make on-site service available at an additional
charge to GEMS-IT. The cost for on-site service shall be mutually determined by
the Parties on a case by case basis.

  9.4.1   Customer Service.

  a.   Customer service calls will be handled by GEMS-IT. If customer calls
GEMS-IT with Product Warranty issue (GE fields Warranty call), GEMS-IT will
inform Supplier of Warranty call and will receive a RMA from Supplier. GEMS IT’s
customer will return the product for repair or replacement to Supplier’s
facility in Minnetonka, MN (for Americas) or Copenhagen, Denmark (for Europe,
Asia, Africa and Middle East).     b.   If GEMS IT’s customer calls requiring
in-field service, GEMS-IT will bill customer as appropriate per GEMS-IT policies
(flat rate paid by GEMS-IT). GEMS-IT will inform Supplier of customer issue and
will receive a RMA from Supplier. GEMS-IT or its customer will return product to
Supplier facility as outlined in

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

10



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

      9.4.1 (a) above. Supplier will repair and return product to customer.
Supplier will bill GEMS-IT a flat rate per unit, which rate shall be negotiated
with annual adjustments based in CPI. GEMS-IT will bill customer for service
call.     c.   If customer calls requiring Parts, GEMS-IT will inform Supplier
and request direct shipment of Parts to GEMS-IT customer. Supplier will bill
GEMS-IT at agreed upon cost of Parts and GEMS-IT will bill customer.

  9.5   Service Period. During the Term and for a period of at least [ * ]
following the last shipment to GEMS-IT of the applicable OEM Product ordered by
GEMS-IT hereunder, Supplier shall make available necessary replacement parts,
technical support and repair service (or at Supplier’s sole discretion, exchange
units for the OEM Products) for purchase by GEMS-IT and third party users of the
OEM Products at Supplier’s then-current prices for such replacement parts,
technical support and repair services and exchange units (unless otherwise
covered by warranty or service agreement).     9.6   DISCLAIMER. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, SUPPLIER MAKES ANY OTHER WARRANTIES,
EITHER EXPRESS OR IMPLIED, REGARDING MERCHANTABILITY OR THEIR FITNESS FOR ANY
PARTICULAR PURPOSE FOR ANY OEM PRODUCTS,

10.   OBSOLESCENCE FOR DISCONTINUED PRODUCTS

  10.1   Buy Rights. Supplier acknowledges its obligation to manufacture, supply
and support the OEM Products without interruption for the Term of the Agreement.
If, however, Supplier seeks to discontinue the supply or support of any OEM
Product during the Term of the Agreement (a “Discontinued Product”), Supplier
will give notice to GEMS-IT no less than twelve (12) months in advance of the
last date the Discontinued Product can be ordered. After receipt of notice of
discontinuance, GEMS-IT may purchase from Supplier such quantity of the
Discontinued Product as GEMS-IT deems necessary for its future requirements.

11.   MARKETING AND LICENSING

  11.1   No Rights In Marks. Except as otherwise specified in the private
labeling section below, nothing in this Agreement should be construed to grant
either party any rights in the Marks of the other party. Supplier acknowledges,
however, that GEMS-IT may use the name of the OEM Products and Supplier’s marks
in advertising and marketing the OEM Products. The OEM Products will be affixed
with applicable patent numbers copyright notices, including Cardiac Science
STAR®, RescueReady® and RHYTHMx® marks identifying the CSI Proprietary
Technology, sufficient to give notice as to the rights of the parties in their
respective products.

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

11



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

  11.2   Private Labeling. Supplier will ensure that the OEM Products sold to
GEMS-IT contain the GEMS-IT Marks, serial number and packaging specified by
GEMS-IT and conforming to GEMS-IT specifications for external appearance (which
will not require any material change in form or dimensions of the OEM Products
or require commercially unreasonable actions). GEMS-IT shall provide Supplier
with a list of sequential serial numbers to be applied to each OEM Product and
shipping container by Supplier and Supplier shall apply such numbers per
GEMS-IT’s instructions. In addition, and without limiting the foregoing,
Supplier will ensure that each OEM Product label includes the following
statement: “Manufactured for GE Medical Systems Information Technologies by
Cardiac Science — STREET ADDRESS, CITY, STATE.” Except as provided herein,
Supplier will have no other right or license in any GEMS-IT marks.     11.3  
Documentation License. Supplier hereby grants GEMS-IT a non-exclusive,
non-transferable, worldwide fully paid up license to use, reproduce, distribute
and prepare derivative works in GEMS-IT’s name all Documentation and other
information, other than confidential information, furnished by Supplier under
this Agreement. GEMS-IT has the right to use or modify the Supplier’s Product
documentation or excerpts therefrom, for instance as follows: Functional
description, Instruction sheet and product labels, Operators aids, Promotion
information, and Product/Function description. Supplier shall provide GEMS-IT
with this Product documentation free of charge both as a print version and on
data media in readable form. These rights with respect to the Documentation will
extend to GEMS-IT Subsidiaries and third party channels of distribution. GEMS-IT
may reproduce such Documentation without Supplier’s logo or other identification
of source, subject to affixing copyright notices to all copies of Documentation.
These rights with respect to the Documentation will extend to GEMS-IT
Subsidiaries and third party channels of distribution.

12.   INTELLECTUAL PROPERTY PROTECTION

  12.1   Ownership. Except as expressly provided herein, neither Party grants to
the other Party any license or intellectual property right, either by
implication, estoppels or otherwise in and to its products, patents, trademarks,
documentation or confidential information. Except in the case of GEMS-IT’s need
to service OEM Products, GEMS-IT shall not: (a) reverse engineer, decompile,
disassemble or otherwise tamper with the OEM Products; (b) install, integrate,
adapt or use the OEM Products except as described in the Documentation;
(c) remove or alter any proprietary designs notices or Marks contained in or on
the OEM Products, Documentation or related materials and (d) authorize any third
party, including any of GEMS-IT distributors or end user customers, to do any of
the foregoing.     12.2   Supplier’s Duty To Defend. Supplier will defend,
indemnify and hold harmless GEMS-IT, its Affiliates and its Subsidiaries,
subcontractors and customers from any claim that any OEM Product, any Software,
Documentation or a Supplier Mark, or any product provided as part of Supplier’s
support services constitutes an unauthorized use or infringement of any third
party’s Intellectual Property

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

12



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

      Rights. Supplier will pay all costs, damages and expenses (including
reasonable attorneys’ fees) incurred by GEMS-IT, its Subsidiaries,
subcontractors or customers and will pay any award with respect to any such
claim or agreed to in any settlement by Supplier of such a claim.     12.3  
GEMS-IT’s Duty To Notify. GEMS IT will give Supplier prompt notice of any such
claim or action, and will give Supplier the authority, information, and
reasonable assistance (at Supplier’s expense) necessary to defend. If Supplier
does not diligently pursue resolution of the claim nor provide GEMS IT with
reasonable assurance that it will diligently pursue resolution, then GEMS IT
may, without in any way limiting its other rights and remedies, defend the
claim.     12.4   Remedies For Infringing Products. If the use or combination of
any product provided hereunder is enjoined (the “Infringing Product”), Supplier
will, at its sole expense and option:

  (1)   Procure for GEMS-IT and its customers the right to continue using or
combining the Infringing Product;     (2)   Replace the Infringing Product with
a non-infringing product of equivalent function and performance; or     (3)  
Modify the Infringing Product to be non-infringing, without detracting from
function or performance.

  12.5   Limitations. Supplier will be relieved of its indemnification
obligations under this Article 12 to the extent that the claim arises solely and
directly from Supplier’s compliance with a GEMS-IT Specification, provided that
all implementations of that Specification constitute an unauthorized use or
infringement of a third party Intellectual Property Right.

13.   IMPORT / EXPORT COMPLIANCE

  13.1   Country Of Origin Certification. Upon GEMS-IT’s request, Supplier will
provide GEMS-IT with an appropriate certification stating the country of origin
for OEM Products, sufficient to satisfy the requirements of the customs
authorities of the country of receipt and any applicable export licensing
regulations, including those of the United States. In addition, Supplier will
provide NAFTA certification (if Supplier determines the OEM Products qualify).  
  13.2   Country Of Origin Marking. Supplier will mark each OEM Product, or the
container if there is no room on the OEM Product, with the country of origin in
accordance with U.S. Government regulations (Supplier shall only mark “Made in
USA” on products or containers if the product meets the U.S. Government Federal
Trade Commission requirements for use of such a label). Supplier will, in
marking OEM Products, comply with the requirements of the customs authorities of
the country of receipt.

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

13



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

  13.3   Duty Drawback. If OEM Products delivered under this Agreement are
imported by the OEM as the importer of record in the country of receipt,
Supplier will, upon GEMS-IT’s request, provide GEMS-IT with documents required
by the customs authorities of the country of receipt to prove importation and to
transfer duty drawback rights to GEMS-IT.     13.4   Export Compliance. (a) In
performing its obligations under this Agreement, Supplier shall comply with all
applicable export laws, regulations and rules administered by the United States
Customs Service, the Bureau of Industry and Security and the Food and Drug
Administration, as well as all other applicable federal, state or local laws,
regulations or requirements of the United States and any other nation. Supplier
shall obtain all applicable permits and licenses necessary to perform its
obligations under this Agreement.

  (b)   If Supplier obtains Bureau of Industry and Security commodity
classifications for the OEM Products, Supplier shall provide a copy of the CCATS
document, including any revisions thereto during the Term of this Agreement. If
Supplier obtains any U.S. Customs Rulings relating thereto, Supplier shall
provide copies of the resulting revisions.     (c)   Supplier shall indemnify
and save harmless GEMS IT, its affiliates, officers, directors, employees,
successors and assigns from any and against any losses, damages, liabilities,
fines, penalties, and expenses (including reasonable attorney’s fees) arising
out of or resulting from the failure to comply with this provision, provided
that GEMS IT gives Supplier prompt written notice of any such claim and
requisite authority, information and assistance to defend such claim.     (d)  
During the Term and for a period of five (5) years thereafter, Supplier shall
keep accurate and complete export documentation records relating the OEM
Products in accordance with U.S. Export regulations and FDA requirements and the
requirements of any other similar agency of any other nation that will have
jurisdiction over Supplier as a result of its performance of its obligations
under this Agreement. If the U.S. Government or other government or agency
requests the production of such records, Supplier shall copy and produce the
records at no charge to GEMS IT.     (e)   Upon reasonable advance notice to
Supplier and during normal business hours, GEMS IT may, at its option and
expense, conduct audits at any Supplier Service Location of documents relating
to the OEM Products to assure that Supplier is in compliance with all export and
FDA laws, regulations and requirements, including record keeping. GEMS IT may
make copies of any records it reviews during its audits. Further, upon
reasonable advance notice to Supplier, GEMS IT may request copies of any export
documentation records relating to the OEM Products, which Supplier will provide
free of charge. If an audit reveals non-compliance,

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

14



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

      undercharges or overcharges, Supplier will take appropriate measures to
rectify the situation and bring the Supplier Service Location into compliance.  
  (f)   During the Term and for a period of five (5) years thereafter, GEMS IT
may request from Supplier copies of records deemed necessary to defend against
any claim related to this Section 13.4 made by a third party, including federal,
state or local government. Such records shall not be unreasonably withheld.

14.   GOVERNMENTAL COMPLIANCE

  14.1   Duty To Comply. Supplier agrees to comply with all federal, state,
local and foreign laws, rules, and regulations applicable to its performance of
this Agreement or to OEM Products. Without limiting the generality of the
foregoing sentence, Supplier represents that:

  (1)   Supplier will comply with all applicable equal employment opportunity
and non-discrimination requirements prescribed by Presidential Executive Orders,
including the requirements of Executive Order 11246, the Vocational
Rehabilitation Act, and the Vietnam Era Veterans’ Readjustment Assistance Act;  
  (2)   Each chemical substance contained in OEM Products is on the inventory of
chemical substances compiled and published by the Environmental Protection
Agency pursuant to the Toxic Substances Control Act;     (3)   All OEM Products
will be shipped in conformance with government or freight regulations and
requirements applicable to chemicals; and     (4)   Supplier will provide
complete and accurate material safety data sheets prior to shipping any OEM
Product.

  14.2   Procurement Regulations. For OEM Products purchased under this
Agreement for incorporation into products to be sold under a federal contract or
subcontract, those applicable procurement regulations that are required by
federal statute or regulation to be inserted in contracts or subcontracts will
be deemed incorporated in this Agreement and made to apply to all Orders.    
14.3   Regulatory Approvals. Supplier shall provide a listing of countries where
the OEM Products have received all regulatory and other necessary and/or
appropriate approvals for the sale of any OEM Product. Supplier will be solely
responsible for identifying, obtaining, and maintaining at its sole cost and
expense all regulatory and other necessary and/or appropriate approvals in any
country worldwide which are applicable to this Agreement. If any such approval
is subsequently revoked, terminated or suspended, Supplier shall immediately
notify GEMS IT of such occurrence.

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

15



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

  14.4   Complaint Handling. GEMS-IT will be responsible for the coordination of
customer complaint investigations. As determined by GEMS-IT, Supplier will
investigate customer complaints at no charge and supply GEMS-IT with a written
report summarizing the cause for the complaint and any corrective actions
required within 14 days of receipt by Supplier of such complaint, it being
understood that, depending on the nature of the complaint and investigation, the
initial (14-day) response may be limited in scope and then followed up by a
complete response as soon as reasonable practicable thereafter.     14.5   Duty
to Report Incidents. GEMS-IT and Supplier shall inform each other in writing,
within 5 business days from knowledge of a reportable event, of all incidents
relating to the subject matter of the Agreement that must be reported according
to the FDA Medical Device Reporting regulation (21 CFR Part 803) or the European
Medical Device Vigilance regulations or that must be registered according to
other national regulations such as Canadian medical device regulations,
including without limitation incidents involving death or serious injury,
malfunctions that, if recurrent, may cause or contribute to death or serious
injury or other material quality problems or concerns. GEMS-IT will be
responsible for reporting such incidents to the appropriate regulatory
authority. Supplier shall fully cooperate with GEMS-IT as may be necessary to
comply with any reporting obligations regarding such incidents or quality
concerns.     14.6   Recalls and Field Corrections. In the event of any recall,
product withdrawal or field correction of any OEM Product that is required by a
governmental agency, by Supplier, or by GEMS-IT for safety or efficacy reasons,
the parties agree that (a) they shall promptly notify each other and (b) they
shall fully cooperate with each other concerning the necessity and nature of
such action. GEMS-IT shall be the point of contact for purchasers of any OEM
Product (whether directly or through its distributors) and shall be responsible
for making any and all applicable regulatory authority contacts and for
coordination of any recall or field correction activities involving such OEM
Products, whether or not such action was requested by Supplier. In the event
that any OEM Product requires field correction or is recalled as a result of
(a) the supply by Supplier of a Noncomplying Product or (b) the grossly
negligent or intentionally wrongful act or omission of Supplier or its
affiliates or their representatives, then Supplier shall bear all costs and
expenses, including but not limited to the costs and expenses related to such
recall or field correction, communications and meetings with all required
regulatory agencies, replacement stock, service labor, installation, travel,
notifying customers of such recall and any replacement product to be delivered
to those same customers, including shipping costs. To the extent that any such
recall or field correction is due in part to the negligent or intentional acts
or omissions of GEMS-IT, GEMS-IT shall be responsible for such costs and
expenses equitably in proportion to its fault.     14.7   Regulatory Agency
Inquiries. If the FDA or any other regulatory body with authority over medical
devices provides written notice to either party to inquire about or investigate
any OEM Product, the party notified shall use its best efforts

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

16



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

      to give notice thereof to the other party within one working day of
receipt of such contact from the FDA or other body.

15.   FORCE MAJEURE EVENTS

  15.1   Delaying Causes. Subject to the provisions of this Article, Supplier
will not be liable for any delay in performance under this Agreement caused by
any “act of God” or other cause beyond Supplier’s control and without Supplier’s
fault or negligence (a “delaying cause”). Notwithstanding the above, Supplier
will not be relieved of any liability for any delay or failure to perform its
defense obligations with respect to third party Intellectual Property Rights or
furnish remedies for Infringing Products as described in Article 12 above.    
15.2   GEMS-IT Option. Supplier will immediately give GEMS-IT notice of any
delaying cause and its best estimate of the expected duration of such cause. In
the event of a delaying cause, GEMS-IT may act in its sole discretion to:

  (1)   Terminate this Agreement or any part hereof as to OEM Products not
shipped; or     (2)   Suspend this Agreement in whole or in part for the
duration of the delaying cause, buy similar products elsewhere, and deduct from
any quantities specified under this Agreement the quantity so purchased.

  15.3   Resumption Of Agreement. If GEMS-IT elects to purchase other similar
products in the event of a delaying cause, GEMS-IT may resume performance under
this Agreement once the delaying cause ceases and extend the Term up to the
length of time the delaying cause endured. Unless GEMS-IT gives notice of
termination as provided above within 30 days after notice from Supplier of the
delaying cause, GEMS-IT will be deemed to have elected to suspend this Agreement
for the duration of the delaying cause.

16.   EVENTS OF DEFAULT

  16.1   Notice Of Breach. If either party is in breach of any provision of this
Agreement, the nonbreaching party may, by notice to the breaching party, except
as otherwise prohibited by the United States bankruptcy laws, terminate the
whole or any part of this Agreement or any Order, unless the breaching party
cures the breach within 30 days after receipt of notice in writing.     16.2  
Causes Of Breach. For purposes of Section 16.1, above, the term “breach”
includes without limitation any:

  i.   Proceeding, whether voluntary or involuntary, in bankruptcy or insolvency
by or against a party that is not dismissed within 60 days of its filing;

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

17



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

  ii.   Appointment, with or without a party’s consent, of a receiver or an
assignee for the benefit of creditors;     iii.   Failure by Supplier to supply
the OEM Products in accordance with the material requirements of this Agreement;
    iv.   Failure by GEMS-IT to purchase and pay for the OEM Products in
accordance with the provisions of this Agreement;     v.   Failure by Supplier
to replace or repair Noncomplying Products in a timely manner as required by
Articles 5, 6 & 9 above; or     vi.   Other failure by a party to comply with
any material provision of this Agreement with additional failure to provide the
nonbreaching party, upon request, with reasonable assurances of future
performance.

  16.3   Rights Upon Breach. In addition to a party’s right to terminate this
Agreement upon breach, each party shall also have such other rights and remedies
as may be available to them at law or in equity or otherwise available under
this Agreement.

17.   CONFIDENTIAL INFORMATION

  17.1   Confidential Information. During the Term, a party (the “Recipient”)
may receive or have access to certain information of the other party (the
“Discloser”) that is marked as “Confidential Information,” including, though not
limited to, information or data concerning the Discloser’s products or product
plans, business operations, strategies, customers and related business
information. The Recipient will protect the confidentiality of Confidential
Information with the same degree of care as the Recipient uses for its own
similar information, but no less than a reasonable degree of care. Confidential
Information may only be used by those employees of the Recipient who have a need
to know such information for the purposes related to this Agreement. The parties
acknowledge that all GEMS-IT Property, Technical Information and Forecasts are
deemed Confidential Information to be protected for a term of three years from
the date of disclosure.     17.2   Exclusions. The foregoing confidentiality
obligations will not apply to any information that is (a) already known by the
Recipient prior to disclosure, (b) independently developed by the Recipient
prior to or independent of the disclosure, (c) publicly available through no
fault of the Recipient, (d) rightfully received from a third party with no duty
of confidentiality, (e) disclosed by the Recipient with the Discloser’s prior
written approval, or (f) disclosed under operation of law.

18.   LIMITATION OF LIABILITY       UNLESS OTHERWISE STATED IN THIS AGREEMENT,
NEITHER PARTY WILL BE LIABLE FOR ANY SPECIAL OR CONSEQUENTIAL DAMAGES OF THE

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

18



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

    OTHER ARISING OUT OF ANY PERFORMANCE OF THIS AGREEMENT OR IN FURTHERANCE OF
THE PROVISIONS OR OBJECTIVES OF THIS AGREEMENT, REGARDLESS OF WHETHER SUCH
DAMAGES ARE BASED ON TORT, WARRANTY, CONTRACT OR ANY OTHER LEGAL THEORY, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE ABOVE, SUPPLIER
WILL BE RESPONSIBLE FOR ANY DAMAGES OF ANY KIND INCLUDED IN AN AWARD OR
SETTLEMENT OF A THIRD PARTY CLAIM UNDER ARTICLE 12 ABOVE AND SECTION 21.2 BELOW.
  19.   TERMINATION

  19.1   Outstanding Orders. All Orders issued prior to the expiration of this
Agreement must be fulfilled pursuant to and subject to the terms of this
Agreement, even if the Delivery Dates are after expiration. Upon termination of
this Agreement for Supplier’s breach, GEMS-IT may cancel any outstanding Order
or require Orders to be fulfilled even if a Delivery Date is after the date of
termination.     19.2   Surviving Provisions. Notwithstanding the expiration or
early termination of this Agreement, the provisions regarding Warranties in
Article 9, Marketing and Licensing in Article 11, Intellectual Property in
Article 12, Confidentiality in Article 17, Limitation of Liability in
Article 18, and the Miscellaneous provisions below will each survive in
accordance with their terms.

20.   CRISIS MANAGEMENT

  20.1   Communications. Supplier must maintain the ability to contact GEMS IT
on a 24 hour a day, 7 day a week basis in order to communicate and manage crisis
situations that threaten to or interrupt the Supply Chain. Likewise, Supplier
must be available if GEMS IT wishes to contact Supplier on a 24/7 basis. Means
of communication may include, but are not limited to, phone, mobile phone or
pager and interaction via email and the Internet.     20.2   Business
Contingency Plan (BCP). Supplier must share with GEMS IT a BCP that includes
Supplier’s plan for 24/7 communication with GEMS IT. The BCP will also include
basic information on Supplier’s upstream Supply Chain. For instance, this
information will include who Supplier’s Tier 1 and Tier 2 suppliers are, where
they are located and the means of transportation for this Supply Chain.

21.   MISCELLANEOUS

  21.1   Notices. All notices to be given under this Agreement must be in
writing addressed to the receiving party’s designated recipient. Notices are
validly given upon the earlier of confirmed receipt by the receiving party or
three days or seven days for international notices after dispatch by courier or
certified mail, postage prepaid, properly addressed to the receiving party.
Notices may also be delivered by telefax and will be validly given upon oral or
written confirmation of receipt.

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

19



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

      Either party may change its address for purposes of notice by giving
notice to the other party in accordance with these provisions.     21.2  
Indemnification. Supplier shall defend, indemnify, and hold harmless GEMS-IT and
its Affiliates from and against any losses, expenses, and liability (including
attorney fees) to third parties for any and all claims of personal injuries
and/or damages arising out of the use of any OEM Product if such injuries and/or
damages are attributable to any part of such OEM Product, provided that GEMS-IT
notifies Supplier promptly in writing of any and all such claims.     21.3  
Exhibits. Each Exhibit attached to this Agreement is deemed a part of this
Agreement and incorporated herein wherever reference to it is made.        
Exhibit A: OEM Products List         Exhibit B: Suppliers Prices        
Exhibit C: Product Specifications     21.4   Independent Contractors. The
relationship of the parties established under this Agreement is that of
independent contractors and neither party is a partner, employee, agent or joint
venturer of or with the other.     21.5   Assignment. Except for any assignment
by GEMS IT to any Affiliate of GEMS IT, neither this Agreement, nor any right,
license, privilege or obligation provided herein may be assigned, transferred or
shared by either party without the other party’s prior written consent, and any
attempted assignment or transfer is void. Any merger, consolidation,
reorganization, transfer of substantially all assets of a party, or other change
in control or ownership will be considered an assignment for the purposes of
this Agreement (other than a merger of GEMS-IT with or into an Affiliate of
GEMS-IT). This Agreement will be binding on the successors and permitted assigns
of the parties and the name of the party appearing herein will be deemed to
include the names of such party’s successors or permitted assigns to the extent
necessary to carry out the intent of this Agreement.     21.6   No Waiver. The
waiver of any term, condition, or provision of this Agreement must be in writing
and signed by an authorized representative of the waiving party. Any such waiver
will not be construed as a waiver of any other term, condition, or provision
except as provided in writing, nor as a waiver of any subsequent breach of the
same term, condition, or provision.     21.7   Reference To Days. All references
in this Agreement to “days” will, unless otherwise specified herein, mean
calendar days.     21.8   Headings. The Section headings used in this Agreement
are for convenience of reference only. They will not limit or extend the meaning
of any provision of this Agreement, and will not be relevant in interpreting any
provision of this Agreement.

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

20



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

  21.9   No Publication. Other than as required by SEC regulations which require
disclosure of certain material events, neither party may publicize or disclose
the terms of this Agreement to any third party, without the written consent of
the other party. Without limiting the generality of the foregoing sentence, no
press releases may be made without the mutual written consent of each party.    
21.10   Severability. If any provision in this Agreement is held invalid or
unenforceable by a body of competent jurisdiction, such provision will be
construed, limited or, if necessary, severed to the extent necessary to
eliminate such invalidity or unenforceability. The parties agree to negotiate in
good faith a valid, enforceable substitute provision that most nearly affects
the parties’ original intent in entering into this Agreement or to provide an
equitable adjustment in the event no such provision can be added. The other
provisions of this Agreement will remain in full force and effect.     21.11  
Entire Agreement. This Agreement comprises the entire understanding between the
parties with respect to its subject matters and supersedes any previous
communications, representations, or agreements, whether oral or written. For
purposes of construction, this Agreement will be deemed to have been drafted by
both parties. No modification of this Agreement will be binding on either party
unless in writing and signed by an authorized representative of each party.    
21.12   Governing Law. This Agreement will be governed in all respects by the
laws of the State of New York without reference to any choice of laws
provisions.     21.13   Dispute Resolution. Any claim or controversy arising out
of or relating to the Agreement must be submitted and settled as set forth in
this Section 21.13. If any party to this Agreement alleges that any other party
to this Agreement has breached any of the terms of this Agreement, then the
party alleging breach will inform the other party of such breach in writing.
Upon receipt of such notice, the allegedly non-performing party will have
30 days to cure the alleged breach. If the parties do not agree that effective
cure has been accomplished by the end of the 30-day period, then upon written
request of any party, a senior manager from each party will meet in person and
confer in good faith to resolve the dispute within 15 days of the expiration of
the prior 30-day period. If, after the above procedure, the dispute remains
unresolved, either party may submit the dispute to the office of the American
Arbitration Association (“AAA”) located in Chicago, Illinois for binding
arbitration in accordance with the AAA’s Commercial Arbitration Rules then in
effect, as amended by this Agreement. The law applicable to the arbitration,
including the administration and enforcement thereof, is the Federal Arbitration
Act, 9 U.S.C. §§ 1-16, as amended from time to time. The cost of the
arbitration, including the fees and expenses of the arbitrator(s), will be
shared equally by the parties, with each party paying its own attorneys’ fees.
The arbitrator(s) will have the authority to apportion liability between the
parties, but will not have the authority to award any damages or remedies not
available under the express terms this Agreement. The arbitration award will be
presented to the parties in writing, and upon the request of either

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

21



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM

      party, will include findings of fact and conclusions of law. The award may
be confirmed and enforced in any court of competent jurisdiction. Any post-award
proceedings will be governed by the Federal Arbitration Act. Nothing in this
Section 21.13 shall preclude either party from seeking interim equitable relief
in the form of a TRO or preliminary injunction. A request by a party of a court
for interim equitable relief shall not be deemed a waiver of the obligation to
arbitrate hereunder.     21.14   Insurance. During the term of this Agreement,
Supplier shall maintain at its own expense, commercial general liability
insurance for bodily injury, death and property loss and damage (including
coverage’s for product liability, contractual liability and personal injury
liability) covering Supplier for claims, lawsuits or damages arising out of its
performance under this Agreement and any negligent or otherwise wrongful acts or
omissions by Supplier or any employee or agent of Supplier. All such policies of
insurance shall provide limits of liability in the minimum amount of three
million dollars ($3,000,000) per occurrence with an annual aggregate of at least
five million dollars ($5,000,000). Supplier shall provide GEMS IT with a copy of
certificates of insurance evidencing the existence of all coverage required
hereunder.

*    *    *
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
thereunto duly authorized representatives as of the date first above written.

                      Cardiac Science, Inc.       GE Medical Systems
Information Technologies, Inc.    
 
                   
By:
  /s/ RAYMOND W. COHEN       By:   /s/ MICHAEL GENAU    
 
                   
 
                        Printed Name: Raymond W. Cohen       Printed Name:
Michael Genau    
 
                        Title: President & CEO       Title: Vice President &
General Manager, Cardiology Systems    

 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

22



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM
EXHIBIT A
OEM PRODUCT LIST
1. Powerheart® model G3 automated external defibrillator (AED) to be produced in
GEMS-IT specified coloring and labeled GE Medical Responder® AED, is a portable
battery operated automated external defibrillator that analyzes a persons’
electrocardiogram and advises an operator to deliver an electric shock(s) to a
patient in order to restore normal heart rhythm; and includes Cardiac Science’s
patented STAR® biphasic technology, RHYTHMx® algorithms and RescueReady®
self-testing technology such as one button operation, pre-connected disposable
electrode pads and status indicator.
2. Single patient use disposable defibrillation electrodes for use with the AEDs
and CRMs. Electrodes will be packaged in to accommodate the RescueReady
capabilities of the AED. Electrodes for use with the CRMs will have a
smart-chip-based coding system in the connector that mitigates the possibility
of the proprietary Electrodes being copied. Electrodes will be private-labeled
with GEMS-IT labeling as agreed upon by the Parties.
3. Powerheart® Cardiac Rhythm ModuleTM (CRM) is a portable external
defibrillator that (i) continuously monitors a patient’s electrocardiogram and
is capable of delivering an electric shock(s) using biphasic defibrillation
technology to a patient in order to restore normal heart rhythm; and
(ii) performs synchronized cardioversion and external pacing; and (iii) operates
on an automatic, semi-automatic or manual basis. CRM with be private-labeled
with GEMS-IT specified labeling as agreed upon by the Parties.
 

[ * ]     designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the commission.

23



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM
EXHIBIT B
SUPPLIER PRICES

          OEM version AED Products   Price  
GE Medical labeled Responder® AED
  $ [ * ]  
(Corresponds to Cardiac Science Powerheart® AED G3)
       
 
       
Primary AED Accessories:
       
G3 Molded carry case for AED G3 (part no. 168-6000-001)
  $ [ * ]  
G3 AED Replacement Electrodes for G3 (part no. 9131)
  $ [ * ]  
G3 AED Pediatric Electrodes (part no. 9730)
  $ [ * ]  
Wall-Mount Wire Rack (part no. 164-2191)
  $ [ * ]  
G3 Wall-Mount Storage & Display Case without Alarm (part no. tbd)
  $ [ * ]  
G3 Wall-Mount Storage & Display Case with Alarm (part no. tbd)
  $ [ * ]  
G3 Powerheart® AED Trainer device (part no. 180-3000-001)
  $ [ * ]  

Each Responder AED package includes (model G31):
One (1) each Automated External Defibrillator with extended life lithium
battery, a pair of defibrillation electrodes, serial communication cable and a
CD containing RescueLink® download software and instructions, User’s Manual and
training video.
Each Pediatric Electrode package includes:
One (1) each MDLink® software and Users Manual and a pair of pediatric
defibrillation electrodes.

          CRM Products   Price  
GE Medical labeled Powerheart® CRM
  $ [ * ]  
 
       
Primary CRM Accessories:
       
CRM Disposable Therapy Electrodes (part no. 170-2007)
  $ [ * ]  
(packaged 10 sets per box)
       
CRM Portable Carry Case (part no. 168-1020-001)
  $ [ * ]  
Wall Mount (part no. 168-2003)
  $ [ * ]  
IV Pole Mount (part no. 168-2011)
  $ [ * ]  
Pass-Thru Cable for GE Medical monitors (part no. 170-2089)
  $ [ * ]  

Each CRM package includes (model 2.0 with handle):
One (1) each CRM defibrillator device with rechargeable sealed lead acid
battery, a pair of CRM Defibrillation Electrodes, AC Power Adaptor (part no.
139-0186) and Power Cord (part no. 167-0102), set of Patient Therapy Cable (part
no. 162-0058), 3-lead ECG Patient Cable (part no. 162-0057), set of 3-lead ECG
Monitoring Electrodes, Event Review Kit with CD-ROM of Event Review Software and
CRM to PC cable (part no. 109-2000-001), Operators Manual, Quick Reference Guide
and training video.
All prices are in US Dollars (USD).
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

24



--------------------------------------------------------------------------------



 



FINAL EXECUTABLE VERSION dated 7-29-03
GEMS-IT — Cardiac Science OEM Agreement for AED and CRM
EXHIBIT C
Powerheart AED Technical Specifications
[ * ]
 

[ * ]     designates portions ( 4 pages) of this document that have been omitted
pursuant to a request for confidential treatment filed separately with the
commission.

25